Citation Nr: 0826709	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  03-01 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected allergic rhinitis for the period August 1, 
2000 to December 27, 2007.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected allergic rhinitis for the period 
beginning December 28, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision 
issued by the RO in Philadelphia, Pennsylvania.  Jurisdiction 
of the claims file currently resides with the Phoenix, 
Arizona RO.

In October 2007, the Board remanded the appeal back to the RO 
for further development of the record.


FINDINGS OF FACT

1.  For the period August 1, 2000 to December 27, 2007, the 
service-connected allergic rhinitis is not shown to be 
productive of a disability picture with a greater than 50-
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side. 

2.   For the period beginning December 28, 2007, the service-
connected allergic rhinitis is shown to be productive of no 
more than a greater than 50-percent obstruction of the nasal 
passages on both sides or complete obstruction on one side; 
polyps are not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected allergic rhinitis for the period 
August 1, 2000 to December 27, 2007 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97 including 
Diagnostic Code 6522 (20007.  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected allergic 
rhinitis for the period beginning December 28, 2007 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97 
including Diagnostic Code 6522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a November 2006 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.

Here, the noted VCAA letter was issued subsequent to the 
appealed September 2001 rating decision.  However, the RO 
readjudicated the Appeal in a January 2008 Supplemental 
Statement of the Case (SSOC).

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the November 2006 VCAA 
letter, the RO notified the veteran of the evidence necessary 
to establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  Further, the 
veteran was fully notified that he was awarded a disability 
evaluation and an effective date for that evaluation in the 
appealed September 2001 rating decision, in which service 
connection for his allergic rhinitis was granted.  

Finally, as this case concerns the propriety of an initial 
evaluation, rather than a claimed increase in existing 
evaluation, it is readily distinguishable from the type of 
situation addressed in Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).  In that case, the Court required specific 
notification duties in increased evaluation cases, where a 
worsening of the disability had been alleged.  The Court 
stressed the difference between the two types of claims, 
noting that an increased compensation claim centers primarily 
on evaluating the worsening of a disability that is already 
service connected; whereas an initial claim for compensation 
focuses on substantiating a claim of service connection by 
finding evidence of an in-service incident, a current 
disability and a nexus between the two.  Thus, the heightened 
duties of notification as outlined in Vazquez-Flores are not 
required when the appeal concerns the propriety of an initial 
evaluation.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II. Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

The veteran's allergic rhinitis is evaluated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (2007).  Under Diagnostic Code 
6522, a 10 percent evaluation is assigned for allergic 
rhinitis without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A 30 percent evaluation is 
warranted for allergic rhinitis with polyps.

In the present case, the RO initially granted service 
connection for allergic rhinitis in the appealed September 
2001 rating decision.  A noncompensable evaluation was 
assigned effective in August 2000.  

In January 2008 rating decision, the RO increased the 
evaluation for the veteran's service-connected allergic 
rhinitis to 10 percent effective on December 28, 2007.  These 
evaluations have remained in effect since that time.  Since 
the increase during the appeal did not constitute a full 
grant of the benefit sought, the veteran's claim for an 
increased evaluation for the service-connected allergic 
rhinitis remains on appeal.  See AB v. Brown, 6 Vet.App. 35, 
39 (1993).

A. The period from August 1, 2000 to December 27, 2007

During a September 2000 VA examination, the veteran 
complained of some sneezing, watery nose, post nasal drip, 
and an irritating persistent cough that felt like a tickling 
in the throat.  He reported these symptoms had onset 5 years 
earlier and seemed to be seasonal, usually occurring in the 
spring, late summer and early fall.  The emergence of these 
symptoms seemed to correspond with the grass and tree season 
of the spring and summer and ragweed in the fall.

He did not have a diagnosis of asthma.  He did not have 
problems sleeping due to his cough.  He sneezed sometimes but 
not a whole lot.  His eyes did not bother him in terms of 
redness or itchiness.  He was treated with antihistamines and 
decongestants which offered partial improvement.  He never 
had tightness, wheezing or dyspnea requiring hospitalization.

On examination there was no evidence of cor pulmonale and 
lungs were clear with good symmetrical expansion and no 
wheezes.  Pulmonary function tests showed a mild obstructive 
defect without bronchodilator improvement.  There was 
evidence of air trapping on lung volumes.  Carbon monoxide 
diffusing capacity was reduced at 57 percent of predicted.  
The veteran was not a smoker and there was no family history 
of asthma.

The veteran was diagnosed with allergic rhinitis and chronic 
cough.  The examiner opined that the cough was probably due 
to post nasal drainage associated with his allergies.

During an August 2002 VA examination, the veteran complained 
of a chronic cough and a tickling sensation in the back of 
his throat.  He again noted the problem occurred seasonally, 
notably in the spring, late summer and early fall.  He 
complained of some interference in breathing through his 
nose.  He reported that the symptoms did interfere with his 
work because the problem was aggravated after using the phone 
for long periods of time and talking for long periods of 
time.  He did not have any purulent discharge from his nose 
and denied any dyspnea at rest or on exertion.  He was 
treated with antihistamines and decongestants.

On examination, he was constantly clearing his throat and 
coughing throughout the examination.  There was swollen, 
erythematous mucous membranes and clear drainage in the left 
nostril.  There was some sinus tenderness.  Lungs were clear 
to auscultation bilaterally.

CT scan of the sinuses showed no evidence of sinusitis.  The 
veteran's diagnosed chronic cough and allergic rhinitis was 
confirmed.

The veteran received a pulmonary function test in September 
2002.  The examiner indicated the results were of 
questionable validity.  The veteran appeared to have 
significant obstructive ventilator defect.  Bronchodilator 
was administered and showed marked decreased in flow rates 
and volume; however, the examiner attributed that, in part, 
to the veteran's fair to poor effort.

Lung capacity was reduced suggesting the presence of a 
moderately severe coexistent restrictive ventilatory defect.  
There was evidence of airtrapping.  DLCO was within normal 
limits.

During an August 2006 VA nose examination, the veteran 
complained of persistent coughing, persistent postnasal drip 
and allergic rhinitis by history.  On physical examination 
his external nose was normal.  Superior, inferior and middle 
turbinates were normal also.  He had good airway on both 
sides of the nose.  Postnasal space was normal.  Larynx and 
pharynx were normal and he had no laryngeal or pharyngeal 
disease.  His diagnosed allergic rhinitis was confirmed.  He 
had no nasal disease.  A corresponding CT of the sinuses 
showed normal paranasal sinuses.  

During an August 2006 VA respiratory examination, the 
examiner recorded the veteran's medical history.  The veteran 
complained of a chronic cough since service.  The cough was 
manifested by a tickling sensation in the throat, but 
otherwise was nonproductive.  The veteran denied any 
hemoptysis, fever, chills, weight loss, anorexia, chest pain 
or shortness of breath.  He reported that he exercised 
regularly.

The veteran had no history of pneumonia or bronchitis.  He 
reported treatment for allergic rhinitis; however, the cough 
did not clear up.  He had never been on allergy immunotherapy 
and had no history of bronchial asthma.  He had never been 
hospitalized for shortness of breath or asthma.  His cough 
was perennial.

On examination the lungs were clear to auscultation 
bilaterally without wheezes, rales, or rhonchi.  
Corresponding September 2006 pulmonary function test showed 
severe impairment due to restrictive and obstructive defects 
with no improvement with the bronchodilator.  There was a 
marked reduction of diffusing capacity.

CAT scan showed normal sinuses.  The veteran's chronic cough 
was confirmed and the examiner opined that it was most likely 
due to allergic rhinitis and the associated postnasal 
drainage.  There was no evidence of acute pulmonary process 
causing the cough.  The examiner commented that the evidence 
did not justify further testing to verify a diagnosis of 
variant asthma.  The examiner stated the most likely 
diagnosis of the symptoms was allergic rhinitis.  An October 
2006 pulmonary function test confirmed previous results.

The Board has applied the noted criteria to the case at hand.  
Given the findings of the medical evidence of record, the 
Board finds, for the period August 1, 2000 to December 27, 
2007, that the service-connected allergic rhinitis is not 
productive of a greater than 50-percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  Thus, a compensable evaluation is not warranted.

As the veteran is not shown to have any laryngeal, pharyngeal 
or nasal disease, a compensable evaluation is not warranted 
under any other diagnostic criteria contemplating disorders 
of the nose and throat.

The Board must also consider whether a separate evaluation is 
warranted for restrictive and obstructive defects.  In 
several medical records, including the August 2006 VA 
examination, pulmonary function test results showed severe 
impairment due to restrictive and obstructive defects.  
However, the examiner opined that the veteran's chronic cough 
was most likely due to the allergic rhinitis.  The examiner 
commented that there was no evidence of acute pulmonary 
process causing the cough and the most likely diagnosis of 
the symptoms was allergic rhinitis.  Given these finding, the 
Board finds that separate evaluation for restrictive and 
obstructive defects is not warranted either.    



B. The period beginning on December 28, 2007

During a December 2007 VA examination, the veteran reported 
the history and symptoms of his service-connected disability.  
On examination, there was no venous congestion or edema.  
Additionally, there were no abnormal respiratory findings.  
The examiner indicated that the veteran had certain 
conditions, including obesity and elevated BMI that may be 
associated with pulmonary restrictive disease.  The veteran's 
nostrils were obstructed (right nostril 70 percent, left 
nostril 50 percent) by hypertrophied conchae.

X-ray results of the sinuses showed normal paranasal sinuses.  
During pulmonary function testing, the examiner indicated the 
veteran gave very poor effort for the prebronchodilator 
testing and numbers were not consistently the same with each 
effort.  The veteran was able to perform the 
postbronchodilator testing correctly.

On diagnosis, the examiner indicated the veteran had a normal 
pulmonary function test.  The veteran was diagnosed with 
functional cough.  The examiner indicated this had a 
significant effect on his occupational employment because he 
could not perform his required duties due to his constant 
coughing.

The examiner indicated that the claims file had been 
reviewed.  The examiner noted the veteran's complaints of 
persistent dry coughs since service and opined the veteran 
had allergic rhinitis with nasal obstruction in both nostrils 
and persistent perennial cough which was bothersome and 
interfered with his job performance.  In this regard, the 
examiner noted that pulmonary function testing showed normal 
flows, TLC and DLCO.  Additionally, x-rays were all well 
within normal levels.  The examiner commented that the 
absence of wheezing and the normal pulmonary function test 
preclude a diagnosis of asthma.  Further, there was no 
evidence of restrictive pulmonary disease despite the body 
habitus and the clear chest x-ray suggested parenchymal lung 
disease was very unlikely.

The Board has applied the noted criteria to the case at hand.  
Taking into account the December 2007 examination findings, 
the Board finds for the period beginning December 28, 2007, 
that the service-connected allergic rhinitis is productive of 
no more than a greater than 50-percent obstruction of the 
nasal passages on both sides or complete obstruction on one 
side as contemplated by a 10 percent evaluation under the 
provisions of Diagnostic Code 6522.  As polyps are not 
demonstrated, an evaluation in excess of 10 percent is not 
warranted.  

As the veteran is not shown to have any laryngeal, pharyngeal 
or nasal disease, an evaluation in excess of 10 percent is 
not warranted under any other applicable provision.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities. While the veteran has submitted evidence that 
the disability interferes with his employment, the veteran 
has not submitted evidence showing that his service-connected 
allergic rhinitis markedly interferes with his employment 
status beyond that interference contemplated by the assigned 
evaluations.  Further, there is also no indication that this 
disability has necessitated frequent periods of 
hospitalization during the pendency of this appeal. 

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).













ORDER

An initial compensable evaluation for the service-connected 
allergic rhinitis for the period August 1, 2000 to December 
27, 2007 is denied.  

An evaluation in excess of 10 percent for the service-
connected allergic rhinitis for the period beginning December 
28, 2007 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


